Mitchell, C. J.
This was an action to recover for goods sold and delivered by the appellees, trading in the name of J. B. Smith & Co., to the appellant, John Ross, at his especial instance and request.
The complaint was a common count, in the usual form, with an itemized bill of particulars attached, from which it appears that there was due the plaintiffs below the sum of $332.12. The complaint contains a formal demand for judg*243ment for $600, and for general relief. The plaintiffs recovered judgment for $356.19.
Filed Jan. 28, 1888.
The appellant makes the point that the plaintiffs were limited in their recovery to the amount of the account exhibited with the complaint, and he insists that so much of the judgment as is above $332.12 is, therefore, excessive.
The undisputed evidence shows that the account was closed and an itemized bill thereof rendered, and payment demanded, March 1st, 1884. The judgment was rendered May 14th, 1885.
The court evidently allowed interest on the account in compliance with section 5200, R. S. 1881.
There was no error. Judgment affirmed, with costs.